TABLE OF CONTENTS



Exhibit 10.1
 
 
TRUST AGREEMENT

Between

BRUSH ENGINEERED MATERIALS INC.

And

FIDELITY MANAGEMENT TRUST COMPANY
 
 
BRUSH ENGINEERED MATERIALS INC. EXECUTIVE DEFERRED COMPENSATION PLAN II
TRUST
Dated as of June 25, 2009
 
 
Confidential Information
 
Plan 20804





--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
TABLE OF CONTENTS
 



                Section 1.     Definitions     2   Section 2.     Trust     6  
(a)     Establishment     6   (b)     Grantor Trust     6   (c)     Trust Assets
    6   (d)     Non-Assignment     6   Section 3.     Payments to Sponsor     7
  Section 4.     Disbursements     7   (a)     Directions from Administrator    
7   (b)     Limitations     7   Section 5.     Investment of Trust     7   (a)  
  Selection of Investment Options     7   (b)     Available Investment Options  
  7   (c)     Investment Directions     8   (d)     Unfunded Status of Plan    
8   (e)     Mutual Funds     8         (i) Execution of Purchases and Sales    
8         (ii) Voting     8   (f)     Trustee Powers     9   Section 6.    
Recordkeeping and Administrative Services to Be Performed     10   (a)    
General     10   (b)     Accounts     10   (c)     Inspection and Audit     11  
(d)     Notice of Plan Amendment     11   (e)     Returns, Reports and
Information     12   Section 7.     Compensation and Expenses     12  
Section 8.     Directions and Indemnification     12   (a)     Identity of the
Sponsor and the Administrator     12   (b)     Directions from the Sponsor and
the Administrator     13   (c)     Directions from Participants     13   (d)    
Indemnification     13   (e)     Survival     13   Section 9.     Resignation or
Removal of Trustee     13   (a)     Resignation and Removal     13   (b)    
Termination     13   (c)     Notice Period     13   (d)     Transition
Assistance     13   (e)     Failure to Appoint Successor     13   Section 10.  
  Successor Trustee     13   (a)     Appointment     13   (b)     Acceptance    
13   (c)     Corporate Action     13   Section 11.     Resignation, Removal, and
Termination Notices     14   Section 12.     Duration     14   Section 13.    
Insolvency of Sponsor     15   Section 14.     Amendment or Modification     15
  Section 15.     Electronic Services     16   Section 16.     Assignment     16
  Section 17.     Force Majeure     16   Section 18.     Confidentiality;
Safeguarding of Data     18   Section 19.     General     18   (a)    
Performance by Trustee, its Agents or Affiliates     18   (b)     Entire
Agreement     18   (c)     Waiver     18  

 
 
Confidential Information


i



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                (d)     Successors and Assigns     18   (e)     Partial
Invalidity     19   (f)     Section Headings     19   (g)     Communications    
19   (h)     Survival     19   Section 20.     Authorization To Make Available
Fidelity Personal Guidance Offerings     19   Section 21.     Situs of
Trust Assets     20   Section 22.     Governing Law     20   (a)    
Massachusetts Law Controls     20   (b)     Trust Agreement Controls     20    
SCHEDULES           Schedule “A”     Recordkeeping and Administrative Services  
        Schedule “B”     Fee Schedule           Schedule “C”     Investment
Options           Schedule “D”     Operational Guidelines for Non-Fidelity
Mutual Funds        



 
 
Confidential Information


ii



--------------------------------------------------------------------------------



TABLE OF CONTENTS



TRUST AGREEMENT, dated as of the twenty-fifth day of June, 2009 (“Effective
Date”), between Brush Engineered Materials Inc., an Ohio corporation, having an
office at 6070 Parkland Boulevard, Mayfield Heights, OH 44124 (the “Sponsor”),
and FIDELITY MANAGEMENT TRUST COMPANY, a Massachusetts trust company, having an
office at 82 Devonshire Street, Boston, Massachusetts 02109 (the “Trustee”).
 
WITNESSETH:
 
WHEREAS, the Sponsor is the sponsor of the Brush Engineered Materials Inc.
Executive Deferred Compensation Plan II (the “Plan”); and
 
WHEREAS, each Employer has adopted the Plan and has incurred or expects to incur
liability under the Plan with respect to its employees participating in the
Plan; and
 
WHEREAS, the Sponsor wishes to establish an irrevocable trust (the “Trust”) with
regard to the Plan and to have each Employer contribute to the Trust assets that
shall be held therein subject to the claims of each Employer’s creditors in the
event of such Employer’s Insolvency, as herein defined, until paid to such
Employer’s Participants and their beneficiaries in such manner and at such times
as specified in the Plan; and
 
WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Plan as an unfunded
plan maintained for the purpose of providing deferred compensation for a select
group of management or highly compensated employees for purposes of Title I of
the Employee Retirement Income Security Act of 1974 (“ERISA”); and
 
WHEREAS, it is the intention of each Employer to make contributions to the Trust
to provide itself with a source of funds to assist it in the meeting of its
liabilities under the Plan; and
 
WHEREAS, the Trustee is willing to hold and invest the aforesaid plan assets in
trust among several investment options selected by the Sponsor; and
 
WHEREAS, the Sponsor also wishes to have the Trustee perform certain ministerial
recordkeeping and administrative functions under the Plan; and
 
WHEREAS, the Trustee is willing to perform recordkeeping and administrative
services for the Plan if the services are ministerial in nature and are provided
within a framework of plan provisions, guidelines and interpretations conveyed
in writing to the Trustee by the Administrator (as defined herein).
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements set forth below, the Sponsor and the Trustee agree as
follows:
 
Section 1.  Definitions.
 
The following terms as used in this Trust Agreement have the meaning indicated
unless the context clearly requires otherwise:
 
(a) “Administrator”
 
“Administrator” shall mean the Plan Administrator identified in the Plan
document.
 


2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
 
(b) “Agreement”
 
“Agreement” shall mean this Trust Agreement, and the Schedules and/or Exhibits
attached hereto, as the same may be amended and in effect from time to time.
 
(c) “Business Day”
 
“Business Day” shall mean each day the NYSE is open. The closing of a Business
Day shall mean the NYSE’s normal closing time of 4:00 p.m.(ET), however, in the
event the NYSE closes before such time or alters its closing time, all
references to the NYSE closing time shall mean the actual or altered closing
time of the NYSE.
 
 
Confidential Information
(d) “Code”
 
“Code” shall mean the Internal Revenue Code of 1986, as it has been or may be
amended from time to time.
 
(e) “EDT”
 
“EDT” shall mean electronic data transfer.
 
(f) “Electronic Services”
 
“Electronic Services” shall mean communication and services made available via
electronic media.
 
(g) “Employer”
 
“Employer” shall mean the Sponsor and any other corporation in a controlled
group of corporations (under Code Section 414(b)) of which the Sponsor is a
member which adopts the Plan for the benefit of its employees as provided in the
Plan.
 
(h) “ERISA”
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as it
has been or may be amended from time to time.
 
(i) “External Account Information”
 
“External Account Information” shall mean account information, including
retirement savings account information, from third party websites or other
websites maintained by Fidelity or its affiliates.
 
(j) “Fidelity Mutual Fund”
 
“Fidelity Mutual Fund” shall mean any investment company advised by Fidelity
Management & Research Company or any of its affiliates.
 
(k) “FIIOC”
 
“FIIOC” shall mean Fidelity Investments Institutional Operations Company, Inc.
 
(l) “In Good Order”
 
“In Good Order” shall mean in a state or condition acceptable to the Trustee in
its sole discretion, which the Trustee determines is reasonably necessary for
accurate execution of the intended transaction.
 
 
Confidential Information


3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
(m) “Insolvency”
 
“Insolvency” shall mean with respect to an Employer that (i) such Employer is
unable to pay its debts as they become due, or (ii) such Employer is subject to
a pending proceeding as a debtor under the United States Bankruptcy Code.
 
(n) “Insolvent”
 
“Insolvent” shall mean with respect to an Employer that (i) such Employer is
unable to pay its debts as they become due, or (ii) such Employer is subject to
a pending proceeding as a debtor under the United States Bankruptcy Code.
 
(o) “Losses”
 
“Losses” shall mean any and all loss, damage, penalty, liability, cost and
expense, including without limitation, reasonable attorney’s fees and
disbursements.
 
(p) “Mutual Fund”
 
“Mutual Fund” shall refer both to Fidelity Mutual Funds and Non-Fidelity Mutual
Funds.
(q) “NAV”
 
“NAV” shall mean Net Asset Value.
 
(r) “NFSLLC”
 
“NFSLLC” shall mean National Financial Services LLC.
 
(s) “Non-Fidelity Mutual Fund”
 
“Non-Fidelity Mutual Fund” shall mean certain investment companies not advised
by Fidelity Management & Research Company or any of its affiliates.
 
(t) “NYSE”
 
“NYSE” shall mean the New York Stock Exchange.
 
(u) “Participant”
 
“Participant” shall mean, with respect to the Plan, any employee (or former
employee) with an account under the Plan, which has not yet been fully
distributed and/or forfeited, and shall include the designated beneficiary(ies)
with respect to the account of any deceased employee (or deceased former
employee) until such account has been fully distributed and/or forfeited.
 
(v) “Participant Recordkeeping Reconciliation Period”
 
“Participant Recordkeeping Reconciliation Period” shall mean the period
beginning on the date of the initial transfer of assets to the Trust and ending
on the date of the completion of the reconciliation of Participant records.
 
 
 
Confidential Information


4



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(w) “Person”
 
“Person” shall mean any corporation, joint stock company, limited liability
company, association, partnership, joint venture, organization, individual,
business or other trust or any other entity or organization of any kind or
character, including a court or other governmental authority.
 
(x) “PIN”
 
“PIN” shall mean personal identification number.
 
(y) “Plan”
 
“Plan” shall mean the Brush Engineered Materials Inc. Executive Deferred
Compensation Plan II.
 
(z) “Plan Administration Design & Discovery Document”
 
“Plan Administration Design & Discovery Document” shall mean the document which
sets forth the administrative and recordkeeping duties and procedures to be
followed by the Trustee in administering the Plan, as such document may be
amended and in effect from time to time during the initial implementation of the
Plan onto the Fidelity Participant Recordkeeping System (“FPRS”). This document
is an interim document and shall be superseded by the approved Plan
Administration Manual.
 
(aa) “Plan Administration Manual”
 
“Plan Administration Manual” shall mean the document which sets forth the
administrative and recordkeeping duties and procedures to be followed by the
Trustee in administering the Plan, as such document may be amended and in effect
from time to time. This definition shall include the Plan Administration
Design & Discovery Document from the implementation process until the full Plan
Administration Manual can be generated and approved.
 
(bb) “Plan Sponsor Webstation”
 
“Plan Sponsor Webstation” shall mean the graphical windows based application
that provides current Plan and Participant information including indicative
data, account balances, activity and history.
 
(cc) “Reporting Date”
 
“Reporting Date” shall mean the last day of each fiscal quarter of the Plan and,
if not on the last day of fiscal quarter, the date as of which the Trustee
resigns or is removed pursuant to this Agreement or the date as of which this
Agreement terminates pursuant to Section 9 hereof.
 
(dd) “SEC”
 
“SEC” shall mean the Securities and Exchange Commission.
 
(ee) “Sponsor”
 
“Sponsor” shall mean Brush Engineered Materials Inc., an Ohio corporation, or
any successor to all or substantially all of its businesses which, by agreement,
operation of law or otherwise, assumes the responsibility of the Sponsor under
this Agreement.
 
(ff) “Trust”
 
“Trust” shall mean the Brush Engineered Materials Inc. Executive Deferred
Compensation Plan II Trust, being the trust established by the Sponsor and the
Trustee pursuant to the provisions of this Agreement.
 
 
Confidential Information


5



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
(gg) “Trustee”
 
“Trustee” shall mean Fidelity Management Trust Company, a Massachusetts trust
company and any successor to all or substantially all of its trust business as
described in Section 10. The term Trustee shall also include any successor
trustee appointed pursuant to Section 10 to the extent such successor agrees to
serve as Trustee under this Agreement.
 
(hh) “VRS”
 
“VRS” shall mean Voice Response System.
 
Section 2.  Trust.
 
(a) Establishment.
 
The Sponsor hereby establishes the Trust with the Trustee. The Trust shall
consist of an initial contribution of money or other property acceptable to the
Trustee in its sole discretion, made by an Employer or transferred from a
previous trustee under the Plan, such additional sums of money as shall from
time to time be delivered to the Trustee under the Plan, all investments made
therewith and proceeds thereof, and all earnings and profits thereon, less the
payments that are made by the Trustee as provided herein, without distinction
between principal and income. The Trustee hereby accepts the Trust on the terms
and conditions set forth in this Agreement. In accepting this Trust, the Trustee
shall be accountable for the assets received by it, subject to the terms and
conditions of this Agreement.
 
(b) Grantor Trust.
 
The Trust is intended to be a grantor trust, of which the Sponsor is the
grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Code, as amended, and shall be construed accordingly.
 
(c) Trust Assets.
 
The principal of the Trust contributed by each Employer, and any earnings
thereon, shall be held in a sub-trust separate and apart from other funds of the
Employer and shall be used exclusively for the uses and purposes of Participants
with respect to such Employer and general creditors of such Employer as herein
set forth. Participants and their beneficiaries shall have no preferred claim
on, or any beneficial ownership interest in, any assets of the Trust. Any rights
created under the Plan and this Agreement shall be mere unsecured contractual
rights of Participants and their beneficiaries against an Employer. Any assets
held by the Trust in a sub-trust with respect to an Employer will be subject to
the claims of such Employer’s general creditors under federal and state law in
the event of Insolvency of such Employer.
 
(d) Non-Assignment.
 
Benefit payments to Participants and their beneficiaries funded under this Trust
may not be anticipated, assigned (either at law or in equity), alienated,
pledged, encumbered, or subjected to attachment, garnishment, levy, execution,
or other legal or equitable process. Notwithstanding anything in this Agreement
to the contrary, the Sponsor can direct the Trustee to disperse monies pursuant
to a domestic relations order as defined in Code section 414(p)(1)(B) in
accordance with Section 4(a).
 
 
Confidential Information


6



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
Section 3.  Payments to Sponsor.
 
Except as provided under this Agreement, the Sponsor shall have no right to
retain or divert to others any of the Trust assets before all payment of
benefits have been made to Participants pursuant to the terms of the Plan.
Notwithstanding the foregoing, in the event that the Administrator determines
that the amount of assets held in the Trust with reference to a particular
Participant exceeds the obligation of the Participant’s Employer to such
Participant under the Plan, the Trustee shall disburse such excess amount to the
Administrator as directed by the Administrator. The Trustee shall have no
responsibility for determining the accuracy of the Administrator’s calculations
of such excess amounts.
 
Section 4.  Disbursements.
 
(a) Directions from Administrator.
 
The Trustee shall disburse monies to the Administrator for benefit payments in
the amounts that the Administrator directs from time to time in writing. The
Trustee shall have no responsibility to ascertain whether the Administrator’s
direction complies with the terms of the Plan or any applicable law. The Trustee
shall not be responsible for: (i) making benefit payments to Participants under
the Plan, (ii) any Federal, State or local income tax reporting or withholding
with respect to such Plan benefits, and (iii) FICA (Social Security and
Medicare) or any Federal or State unemployment tax with respect to Plan
distributions.
 
(b) Limitations.
 
The Trustee shall not be required to make any disbursement in excess of the net
realizable value of the assets of the Trust at the time of the disbursement. The
Trustee shall make all disbursements in cash to the Administrator.
 
Section 5.  Investment of Trust.
 
(a) Selection of Investment Options.
 
The Trustee shall have no responsibility for the selection of investment options
under the Trust and shall not render investment advice to any person in
connection with the selection of such options.
 
(b) Available Investment Options.
 
The Sponsor shall direct the Trustee as to what investment options the Trust
shall be invested in (i) during the Participant Recordkeeping Reconciliation
Period, and (ii) following the Participant Recordkeeping Reconciliation Period,
subject to the following limitations. The Sponsor may determine to offer as
investment options only Mutual Funds; provided, however, that the Trustee shall
not be considered a fiduciary with investment discretion. The Sponsor may add or
remove investment options with the consent of the Trustee, which consent will
not be unreasonably withheld to reflect administrative concerns and upon mutual
amendment of this Agreement and the Schedules thereto, to reflect such
additions.
 
Confidential Information


7



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
(c) Investment Directions.
 
The Sponsor shall direct the Trustee as to how to invest the assets held in the
Trust. In order to provide for an accumulation of assets comparable to the
contractual liabilities accruing under the Plan, the Sponsor may direct the
Trustee in writing to invest the assets held in the Trust to correspond to the
hypothetical investments made for Participants in accordance with their
direction under the Plan. In such cases, Participants may provide directions
with respect to their hypothetical investments under the Plan by use of the
system maintained for such purposes by the Trustee or its agents, as may be
agreed upon from time to time by the Sponsor and the Trustee, and shall be
 
processed in accordance with the fund exchange provisions set forth in the Plan
Administration Manual. The Trustee shall not be liable for any loss or expense
that arises from a Participant’s exercise or non-exercise of rights under this
Section 5 over the assets in the Participant’s accounts. In the event that the
Trustee fails to receive a proper direction, the assets in question shall be
invested in the investment option set forth for such purpose on Schedule “C”
until the Trustee receives a proper direction.
 
(d) Unfunded Status of Plan
 
The Sponsor’s designation of available investment options, the maintenance of
accounts for each Participant, the crediting of investments gains (or losses) to
such accounts, and the exercise by Participants of any powers relating to
investments under this Agreement are solely for the purpose of providing a
mechanism for measuring the obligation of an Employer to any particular
Participant under the applicable Plan. As provided in this Agreement, no
Participant will have any preferential claim to or beneficial ownership interest
in any asset or investment held in the Trust, and the rights of any Participant
under the applicable Plan and this Agreement are solely those of an unsecured
general creditor of the Employer with respect to the benefits of the Participant
under the Plan.
 
(e) Mutual Funds.
 
On the effective date of this Agreement, in lieu of receiving a printed copy of
the prospectus for each Fidelity Mutual Fund selected by the Sponsor as a Plan
investment option or short-term investment fund, the Sponsor hereby consents to
receiving such documents electronically. The Sponsor shall access each
prospectus on the internet after receiving notice from the Trustee that a
current version is available online at a website maintained by the Trustee or
its affiliate. Trustee represents that on the effective date of this Agreement,
a current version of each such prospectus is available at
https://www.fidelity.com or such successor website as Trustee may notify the
Sponsor of in writing from time to time. The Sponsor represents that it has
accessed/will access each such prospectus as of the effective date of this
Agreement at https://www.fidelity.com or such successor website as Trustee may
notify the Sponsor of in writing from time to time. Transactions involving
Non-Fidelity Mutual Funds shall be executed in accordance with the operational
guidelines set forth in Schedule “D” attached hereto. Trust investments in
Mutual Funds shall be subject to the following limitations:
 
(i) Execution of Purchases and Sales.
 
Purchases and sales of Mutual Funds (other than for exchanges) shall be made on
the date on which the Trustee receives from the Sponsor In Good Order all
information and documentation necessary to accurately effect such transactions
and (if applicable) wire transfer of funds. Exchanges of Mutual Funds shall be
processed in accordance with the fund exchange provisions set forth in the Plan
Administration Manual.
 
Confidential Information


8



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
(ii) Voting.
 
The Sponsor directs the Trustee to vote the shares of Mutual Funds held in the
Trust in the same manner as directed by Participants for the corresponding
hypothetical shares of Mutual Funds credited to Participants’ accounts under the
Plan. At the time of mailing of notice of each annual or special stockholders’
meeting of any Mutual Fund, the Trustee shall send a copy of the notice and all
proxy solicitation materials to each Participant who has hypothetical shares of
such Mutual Fund credited to the Participant’s account, together with a voting
direction form for return to the Trustee or its designee. The Participant shall
have the right to direct the Trustee as to the manner in which the Trustee is to
vote the hypothetical shares credited to the Participant’s account. The Trustee
shall vote the shares held in the Trust in a manner which corresponds to
Participant directions with respect to the hypothetical shares credited to the
Participant’s Plan account. The Trustee shall not vote shares for which it has
received no corresponding directions from the Participant.
 
During the Participant Recordkeeping Reconciliation Period, the Sponsor shall
have the right to direct the Trustee as to the manner in which the Trustee is to
vote the shares of the Mutual Funds in the Trust, including Mutual Fund shares
held in any short-term investment fund for liquidity reserve. Following the
Participant Recordkeeping Reconciliation Period, the Sponsor shall continue to
have the right to direct the Trustee as to the manner in which the Trustee is to
vote any Mutual Funds shares held in a short-term investment fund for liquidity
reserve. The Trustee shall not vote any such Mutual Fund shares for which it has
received no directions from the Sponsor.
 
With respect to all rights other than the right to vote, the Trustee shall
follow the directions of the Sponsor. The Trustee shall have no further duty to
solicit directions from the Sponsor or Participants.
 
(f) Trustee Powers.
 
The Trustee shall have the following powers and authority:
 
(i) Subject to this Section 5, to sell, exchange, convey, transfer, or otherwise
dispose of any property held in the Trust, by private contract or at public
auction. No person dealing with the Trustee shall be bound to see to the
application of the purchase money or other property delivered to the Trustee or
to inquire into the validity, expediency, or propriety of any such sale or other
disposition.
 
(ii) To cause any securities or other property held as part of the Trust to be
registered in the Trustee’s own name, in the name of one or more of its
nominees, or in the Trustee’s account with the Depository Trust Company of New
York and to hold any investments in bearer form, but the books and records of
the Trustee shall at all times show that all such investments are part of the
Trust.
 
(iii) To keep that portion of the Trust in cash or cash balances as the Sponsor
or Administrator may, from time to time, deem to be in the best interest of the
Trust.
 
(iv) To make, execute, acknowledge, and deliver any and all documents of
transfer or conveyance and to carry out the powers herein granted.
 
(v) To borrow funds from a bank or other financial institution not affiliated
with the Trustee in order to provide sufficient liquidity to process Plan
transactions in a timely fashion, provided that the cost of borrowing shall be
allocated in a reasonable fashion to the investment fund(s) in need of
liquidity. The Sponsor acknowledges that it has received the disclosure on the
Trustee’s line of credit program and credit allocation policy and a copy of the
text of Prohibited Transaction Exemption 2002-55 prior to executing this
Agreement if applicable.
 
Confidential Information


9



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
(vi) To settle, compromise, or submit to arbitration any claims, debts, or
damages due to or arising from the Trust; to commence or defend suits or legal
or administrative proceedings; to represent the Trust in all suits and legal and
administrative hearings; and to pay all reasonable expenses arising from any
such action, from the Trust if not paid by the Sponsor.
 
(vii) With the consent of the Sponsor which shall not be unreasonably withheld,
the Trustee can employ legal, accounting, clerical, and other assistance as may
be required in carrying out the provisions of this Agreement and to pay their
reasonable expenses and compensation from the Trust if not paid by the Sponsor.
 
(viii) To do all other acts, although not specifically mentioned herein, as the
Trustee may deem necessary to carry out any of the foregoing powers and the
purposes of the Trust.
 
Notwithstanding any powers granted to Trustee pursuant to this Agreement or to
applicable law, Trustee shall not have any power that could give this Trust the
objective of carrying on a business and dividing the gains therefrom, within the
meaning of Section 301.7701-2 of the Procedure and Administrative Regulations
promulgated pursuant to the Code. The Trustee will file an annual fiduciary
return to the extent required by law.
 
Section 6.  Recordkeeping and Administrative Services to Be Performed.
 
(a) General.
 
The Trustee shall perform those recordkeeping and administrative functions
described in Schedule “A” attached hereto. These recordkeeping and
administrative functions shall be performed within the framework of the
Administrator’s written directions regarding the Plan’s provisions, guidelines
and interpretations. The Sponsor acknowledges that the Trustee does not provide
legal or tax advice, and that the Sponsor must obtain its own legal and tax
counsel for advice on the plan design appropriate for its specific situation and
on legal and tax issues pertaining to the administration of the Plan. The
Sponsor further acknowledges that the Trustee has no continuing responsibility
to be aware of and responsive to IRS guidance provided under Section 409A of the
Code as the Trustee is not the responsible party for (a) ensuring that the
Administrator’s or Sponsor’s direction to the Trustee
 
conforms with that guidance, and (b) the payment of all taxes and penalties
associated with a failure to maintain such compliance.
 
(b) Accounts.
 
The Trustee shall keep accurate accounts of all investments, receipts,
disbursements, and other transactions hereunder, and shall report the value of
the assets held in the Trust as of the last day of each Reporting Date. Within
thirty (30) days following each Reporting Date or within sixty (60) days in the
case of a Reporting Date caused by the resignation or removal of the Trustee, or
the termination of this Agreement, the Trustee shall file with the Administrator
a written account setting forth all investments, receipts, disbursements, and
other transactions effected by the Trustee between the Reporting Date and the
prior Reporting Date, and setting forth the value of the Trust as of the
Reporting Date. The Administrator shall use all reasonable efforts to bring to
the Trustee’s attention, as soon as possible, any concerns or objections it may
have relating to the accounts. Notwithstanding the previous sentence, and except
as otherwise required under applicable law, upon the expiration of twelve
(12) months from the date of filing such account, the Trustee shall have no
liability or further accountability to anyone with respect to the propriety of
its acts or transactions shown in such account, except with respect to such acts
or transactions as to which a written objection shall have been filed with the
Trustee within such twelve (12) month period.
 
Confidential Information


10



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
(c) Inspection and Audit.
 
Upon the resignation or removal of the Trustee or the termination of this
Agreement, the Trustee shall provide to the Sponsor, at no expense to the
Sponsor, in the format regularly provided to the Sponsor, a statement of each
Participant’s account as of the resignation, removal, or termination, and the
Trustee shall provide to the Sponsor or the Plan’s new recordkeeper such further
records as are reasonable, at the Sponsor’s expense.
 
The Trustee will provide to auditors (including third-party auditors and
Sponsor’s internal audit staff) as Sponsor may designate in writing, access to
any Trustee owned or managed facility at which the services are being performed,
to appropriate Trustee management personnel, and to the data and records (and
other documentation reasonably requested by the Sponsor) maintained by the
Trustee with respect to the services solely for the purpose of examining
(i) transactional books and records maintained by the Trustee in order to
provide the services, (ii) documentation of service level performance, and
(iii) invoices to the Sponsor. Any such audits will be conducted at the
Sponsor’s expense. The Sponsor and its auditors will first look to the most
recent Type II Service Auditor’s Report (“Type II SAR”) before conducting
further audits. Type II SAR’s are reports issued by the Trustee’s or its
affiliate’s independent public accounting firm in accordance with Statement on
Auditing Standard No. 70 (“SAS 70”). If a matter is not covered in such Type II
SAR, then the Sponsor will provide the Trustee with a proposed detailed scope
and timeframe of the audit requested by the Sponsor in writing at least sixty
(60) days prior to date of the audit. The Sponsor will provide the Trustee with
not less than ninety (90) days prior written notice of an audit, excepting audit
requests from governmental or regulatory agencies. The Sponsor and its auditors
will conduct such audits in a manner that will result in a minimum of
inconvenience and disruption to the Trustee’s operations. Audits may be
conducted only during normal business hours and no more frequently than annually
unless otherwise required as a matter of law or for compliance with regulatory
or contractual requirements. Any audit assistance provided by the Trustee in
excess of the number of audit hours per annum referenced in the fee schedule
shall be provided on a fee-for-service basis. The Sponsor and its auditors will
not be entitled to review or audit (i) data or information of other customers or
clients of the Trustee, (ii) any of Trustee’s proprietary data, or (iii) any
other Confidential Information of the Trustee that is not relevant for the
purposes of the audit. The Sponsor and its auditors will not be entitled to
logical access to the Trustee’s networks and systems, nor unrestricted physical
access to Trustee’s facilities and personnel. Reviews of processes, controls,
and support documentation will be facilitated with appropriate Trustee’s
personnel. The Trustee will use commercially reasonable efforts to cooperate in
the audit, will make available on a timely basis the information reasonably
required to conduct the audit and will assist the designated employees of the
Sponsor or its auditors as reasonably necessary. The Sponsor will reimburse the
Trustee for any costs incurred by the Trustee in connection with an audit
conducted pursuant to this section. To the maximum extent possible, audits will
be designed and conducted (in such manner and with such frequency) so as not to
interfere with the provision of the services. The Sponsor will not use any
competitors of the Trustee (or any significant subcontractor of Trustee under
this Agreement) to conduct such audits. The auditors and other
 
representatives of the Sponsor will execute and deliver such confidentiality and
non-disclosure agreements and comply with such security and confidentiality
requirements as the Trustee may reasonably request in connection with such
audits.
 
(d) Notice of Plan Amendment.
 
The Trustee’s provision of the recordkeeping and administrative services set
forth in this Section shall be conditioned on the Sponsor delivering to the
Trustee a copy of any amendment to the Plan impacting the services to be
provided under this Agreement as soon as administratively feasible following the
amendment’s adoption, and on the Administrator providing the Trustee, on a
timely basis, with all the information the Trustee deems necessary for the
Trustee to perform the recordkeeping and administrative services and such other
information as the Trustee may reasonably request.
 
Confidential Information


11



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
(e) Returns, Reports and Information.
 
Except as set forth in the Plan Reporting section of Schedule “A”, the
Administrator shall be responsible for the preparation and filing of all
returns, reports, and information required of the Trust or Plan by law. The
Trustee shall provide the Administrator with such information as the
Administrator may reasonably request to make these filings. The Administrator
shall also be responsible for making any disclosures to Participants required by
law.
 
Section 7.  Compensation and Expenses.
 
Sponsor shall pay to Trustee, within thirty (30) days of receipt of the
Trustee’s bill, the fees for services in accordance with Schedule “B.” Fees for
services are specifically outlined in Schedule “B” and are based on any
assumptions identified therein. In the event that the Plan characteristics
referenced in the assumptions outlined in Schedule “B” change significantly by
either falling below or exceeding current or projected levels, such fees may be
subject to revision, upon mutual renegotiation. To reflect increased operating
costs, Trustee may once each calendar year amend Schedule “B” without the
Sponsor’s consent upon one hundred and twenty (120) days prior notice to the
Sponsor.
 
All reasonable expenses of Plan administration as shown on Schedule “B” attached
hereto, as amended from time to time, shall be a charge against and paid from
the appropriate Participant-related accounts, except to the extent such amounts
are paid by the Sponsor in a timely manner.
 
All expenses of the Trustee relating directly to the acquisition and disposition
of investments constituting part of the Trust, and all taxes of any kind
whatsoever that may be levied or assessed under existing or future laws upon or
in respect of the Trust or the income thereof, shall be a charge against and
paid from the appropriate Participant-related accounts.
 
Section 8.  Directions and Indemnification.
 
(a) Identity of the Sponsor and the Administrator.
 
The Trustee shall be fully protected in relying on the fact that the Sponsor and
the Administrator under the Plan are the individual or persons named as such
above or such other individuals or persons as the Sponsor may notify the Trustee
in writing.
 
(b) Directions from the Sponsor and the Administrator.
 
Whenever the Sponsor or the Administrator provides a direction to the Trustee,
the Trustee shall not be liable for any loss or expense arising from the
direction if the direction is contained in a writing provided by any individual
whose name has been submitted (and not withdrawn) in writing to the Trustee by
the Sponsor or the Administrator unless it is clear on the direction’s face that
the actions to be taken under the direction would be contrary to the terms of
this Agreement. The Trustee may rely without further duty of inquiry on the
authority of any such individual to provide direction to the Trustee on behalf
of the Sponsor.
 
For purposes of this Section, such direction may also be made via EDT, facsimile
or such other secure electronic means in accordance with procedures agreed to by
the Sponsor and the Trustee and, in any such case the Trustee shall be fully
protected in relying on such direction as if it were a direction made in writing
by the Sponsor.
 
Confidential Information


12



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
(c) Directions from Participants.
 
The Trustee shall not be liable for any loss which arises from any Participant’s
exercise or non-exercise of rights under the Plan over the assets in the
Participants’ hypothetical accounts.
 
(d) Indemnification.
 
The Sponsor shall indemnify the Trustee against, and hold the Trustee harmless
from, any and all Losses that may be incurred by, imposed upon, or asserted
against the Trustee by reason of any claim, regulatory proceeding, or litigation
arising from any act done or omitted to be done by any individual or person with
respect to the Plan or Trust, excepting only any and all Losses arising solely
from the Trustee’s breach of this Agreement, negligence, bad faith or willful
misconduct.
 
The Trustee shall indemnify the Sponsor against, and hold the Sponsor harmless
from, any and all Losses that may be incurred by, imposed upon, or asserted
against the Sponsor by reason of any claim, regulatory proceeding, or litigation
arising from Trustee’s breach of this Agreement, negligence, bad faith or
willful misconduct.
 
The Trustee shall also indemnify the Sponsor against and hold the Sponsor
harmless from any and all such Losses that may be incurred by, imposed upon, or
asserted against the Sponsor solely as a result of: i) any defects in the
investment methodology embodied in the target asset allocation or model
portfolio provided through Portfolio Review, except to the extent that any such
Losses arise from information provided by the Participant, the Sponsor or third
parties; or ii) any prohibited transactions resulting from the provision of
Portfolio Review by the Trustee.
 
(e) Survival.
 
The provisions of this Section shall survive the termination of this Agreement.
 
Section 9.  Resignation or Removal of Trustee.
 
(a) Resignation and Removal.
 
The Trustee may resign at any time in accordance with the notice provisions set
forth below. The Sponsor may remove the Trustee at any time in accordance with
the notice provisions set forth below.
 
(b) Termination.
 
This Agreement may be terminated in full, or with respect to only a portion of
the Plan (i.e. a “partial deconversion”) at any time by the Sponsor upon prior
written notice to the Trustee in accordance with the notice provisions set forth
below.
 
(c) Notice Period.
 
In the event either party desires to terminate this Agreement or any Services
hereunder, the party shall provide at least sixty (60) days prior written notice
of the termination date to the other party; provided, however, that the
receiving party may agree, in writing, to a shorter notice period.
 
(d) Transition Assistance.
 
In the event of termination of this Agreement, if requested by Sponsor, the
Trustee shall assist Sponsor in developing a plan for the orderly transition of
the Plan data, cash and assets then constituting the Trust and services provided
by the Trustee hereunder to Sponsor or its designee. The Trustee shall provide
such assistance for a period not extending beyond sixty (60) days from the
termination date of this Agreement. The Trustee shall provide to Sponsor, or to
any person designated by Sponsor, at a mutually agreeable time, one file of the
Plan data prepared and maintained by the Trustee in the ordinary course of
business, in the Trustee’s format. The Trustee may provide other or additional
transition assistance as mutually determined for additional fees, which shall be
due and payable by the Sponsor prior to any termination of this Agreement.
 
(e) Failure to Appoint Successor.
 
If, by the termination date, the Sponsor has not notified the Trustee in writing
as to the individual or entity to which the assets and cash are to be
transferred and delivered, the Trustee may bring an appropriate action or
proceeding for leave to deposit the assets and cash in a court of competent
jurisdiction. The Trustee shall be reimbursed by the Sponsor for all costs and
expenses of the action or proceeding including, without limitation, reasonable
attorneys’ fees and disbursements.
 
Section 10.  Successor Trustee.
 
(a) Appointment.
 
If the office of Trustee becomes vacant for any reason, the Sponsor may in
writing appoint a successor trustee under this Agreement. The successor trustee
shall have all of the rights, powers, privileges, obligations, duties,
liabilities, and immunities granted to the Trustee under this Agreement. The
successor trustee and predecessor trustee shall not be liable for the acts or
omissions of the other with respect to the Trust.
 
(b) Acceptance.
 
As of the date the successor trustee accepts its appointment under this
Agreement, title to and possession of the Trust assets shall immediately vest in
the successor trustee without any further action on the part of the predecessor
trustee, except as may be required to evidence such transition. The predecessor
trustee shall execute all instruments and do all acts that may be reasonably
necessary and requested in writing by the Sponsor or the successor trustee to
vest title to all Trust assets in the successor trustee or to deliver all Trust
assets to the successor trustee.
 
(c) Corporate Action.
 
Any successor of the Trustee or successor trustee, either through sale or
transfer of the business or trust department of the Trustee or successor
trustee, or through reorganization, consolidation, or merger, or any similar
transaction of either the Trustee or successor trustee, shall, upon consummation
of the transaction, become the successor trustee under this Agreement.
 
Section 11.  Resignation, Removal, and Termination Notices.
 
All notices of resignation, removal, or termination under this Agreement must be
in writing and mailed to the party to which the notice is being given by
certified or registered mail, return receipt requested, to the Sponsor
c/o Director — Treasury Operations, Brush Engineered Materials Inc., 6070
Parkland Boulevard, Mayfield Heights, OH 44124, and to the Trustee c/o Fidelity
 
Confidential Information


13



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
Investments, Contracts Development & Negotiation, 82 Devonshire Street, MM1M,
Boston, Massachusetts 02109, or to such other addresses as the parties have
notified each other of in the foregoing manner.
 
Section 12.  Duration.
 
This Trust shall continue in effect without limit as to time, subject, however,
to the provisions of this Agreement relating to amendment, modification, and
termination thereof.
 
Section 13.  Insolvency of Sponsor.
 
(a) Trustee shall cease disbursement of funds for payment of benefits to
Participants with respect to an Employer if the Employer is Insolvent, and shall
cease disbursement of funds for payment of benefits if the Sponsor is Insolvent.
 
(b) All times during the continuance of this Trust, the principal and income of
a sub-trust with respect to an Employer shall be subject to claims of general
creditors of such Employer under federal and state law as set forth below.
 
(i) The Board of Directors and the Chief Executive Officer of the Sponsor and
the highest ranking officer of the Employer shall have the duty to inform
Trustee in writing of such Employer’s Insolvency. If a person claiming to be a
creditor of the Employer alleges in writing to Trustee that such Employer has
become Insolvent, Trustee shall determine whether the Employer is Insolvent and,
pending such determination, Trustee shall discontinue disbursements for payment
of benefits to Participants of such Employer (if the Employer is the Sponsor,
the Trustee shall discontinue disbursements for payment of all benefits to all
Participants).
 
(ii) Unless Trustee has actual knowledge of the Employer’s Insolvency, or has
received notice from Sponsor or such Employer or a person claiming to be a
creditor alleging that such Employer is Insolvent, Trustee shall have no duty to
inquire whether an Employer is Insolvent. Trustee may in all events rely on such
evidence concerning an Employer’s solvency as may be furnished to Trustee and
that provides Trustee with a reasonable basis for making a determination
concerning such Employer’s solvency.
 
(iii) If at any time Trustee has determined that an Employer is Insolvent,
Trustee shall discontinue disbursements for payments to such Employer’s
Participants (if the Employer is the Sponsor, the Trustee shall discontinue
disbursements for payment of benefits to all Participants) and shall hold the
assets of the sub-trust with respect to such Employer for the benefit of such
Employer’s general creditors. Nothing in this Agreement shall in any way
diminish any rights of Participants to pursue their rights as general creditors
of the Employer (and/or the Sponsor) with respect to benefits due under the Plan
or otherwise.
 
(iv) Trustee shall resume disbursement for the payment of benefits to
Participants in accordance with this Agreement only after Trustee has determined
that the Employer (and/or Sponsor) is not Insolvent (or is no longer Insolvent).
 
(c) Provided that there are sufficient assets, if Trustee discontinues the
payment of benefits from the Trust pursuant to (a) hereof and subsequently
resumes such payments, the first payment following such discontinuance shall
include the aggregate amount of all payments due to Participants under the terms
of the Plan for the period of such discontinuance, less the aggregate amount of
any payments made to Participants by the Employer or Sponsor in lieu of the
payments provided for hereunder during any such period of discontinuance.
 
Confidential Information


14



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
Section 14.  Amendment or Modification.
 
This Agreement may be amended or modified at any time and from time to time only
by an instrument executed by both the Sponsor and the Trustee. The individuals
authorized to sign such instrument shall be those authorized by the Sponsor and
the Trustee respectively. Notwithstanding the foregoing, but subject to
Section 7, the Trustee reserves the right to unilaterally amend this Agreement
to update services and procedures and to revise the fee schedule upon 120 days
notice to the Sponsor.
 
Section 15.  Electronic Services.
 
(a) The Trustee may provide communications and Electronic Services via
electronic media, including, but not limited to NetBenefits, eWorkplace and
Fidelity Plan Sponsor WebStation. The Sponsor agrees to use such Electronic
Services only in the course of reasonable administration of or participation in
the Plan and to keep confidential and not alter, publish, copy, broadcast,
retransmit, reproduce, frame-in, link to, commercially exploit or otherwise
redisseminate the Electronic Services, any content associated therewith, or any
portion thereof (including, without limitation, any trademarks and service marks
associated therewith), without the written consent of the Trustee.
Notwithstanding the foregoing, the Trustee acknowledges that certain Electronic
Services may, by their nature, be intended for non-commercial, personal use by
Participants or their beneficiaries, with respect to their participation in the
Plan, or for their other retirement or employee benefit planning purposes, and
certain content may be intended or permitted to be modified by the Sponsor in
connection with the administration of the Plan. In such cases, the Trustee will
notify the Sponsor of such fact, and any requirements or guidelines associated
with such usage or modification no later than the time of initial delivery of
such Electronic Services. To the extent permission is granted to make Electronic
Services available to administrative personnel designated by the Sponsor, it
shall be the responsibility of the Sponsor to keep the Trustee informed as to
which of the Sponsor personnel are authorized to have such access. Except to the
extent otherwise specifically agreed by the parties, the Trustee reserves the
right, upon notice when reasonably feasible, to modify or discontinue Electronic
Services, or any portion thereof, at any time.
 
(b) Without limiting the responsibilities of the Trustee or the rights of the
Sponsor stated elsewhere in this Agreement, Electronic Services shall be
provided to the Sponsor without acceptance of legal liability related to or
arising out of the electronic nature of the delivery or provision of such
Services. To the extent that any Electronic Services utilize Internet services
to transport data or communications, the Trustee will take, and the Sponsor
agrees to follow, reasonable security precautions. However, the Trustee
disclaims any liability for interception of any such data or communications. The
Trustee reserves the right not to accept data or communications transmitted
electronically or via electronic media by the Sponsor or a third party if it
determines that the method of delivery does not provide adequate data security,
or if it is not administratively feasible for the Trustee to use the data
security provided. The Trustee shall not be responsible for, and makes no
warranties regarding access, speed or availability of Internet or network
services, or any other service required for electronic communication, nor does
the Trustee make any warranties, express or implied, and specifically disclaims
all warranties of merchantability, fitness for a particular purpose, or
non-infringement. The Trustee shall not be responsible for any loss or damage
related to or resulting from any changes or modifications to the Electronic
Services made in violation of this Agreement.
 
(c) The Sponsor acknowledges that certain web sites through which the Electronic
Services are accessed may be protected by passwords or require a login and the
Sponsor agrees that neither the Sponsor nor, where applicable, Participants,
will obtain or attempt to obtain unauthorized access to such Services or to any
other protected materials or information, through any means not intentionally
made available by the Trustee for the specific use of the Sponsor. To the extent
that a PIN is necessary for access to the Electronic Services, the Sponsor
 
Confidential Information


15



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
and/or its Participants, as the case may be, are solely responsible for all
activities that occur in connection with such PINs.
 
(d) The Trustee will provide to Participants the FullViewsm service via
NetBenefits, through which Participants may elect to consolidate and manage any
retirement account information available through NetBenefits as well as External
Account Information. To the extent not provided by the Trustee or its
affiliates, the data aggregation service will be provided by Yodlee.com, Inc. or
such other independent provider as the Trustee may select, pursuant to a
contract that requires the provider to take appropriate steps to protect the
privacy and confidentiality of information furnished by users of the service.
The Sponsor acknowledges that Participants who elect to use FullViewsm must
provide passwords and PINs to the provider of data aggregation services. The
Trustee will use External Account Information to furnish and support FullViewsm
or other services provided pursuant to this Agreement, and as otherwise directed
by the Participant. The Trustee will not furnish External Account Information to
any third party, except pursuant to subpoena or other applicable law. The
Sponsor agrees that the information accumulated through FullViewsm shall not be
made available to the Sponsor, provided, however, that the Trustee shall provide
to the Sponsor, upon request, aggregate usage data that contains no personally
identifiable information.
 
Section 16.  Assignment.
 
This Agreement, and any of its rights and obligations hereunder, may not be
assigned by any party without the prior written consent of the other party(ies),
and such consent may be withheld in any party’s sole discretion. Notwithstanding
the foregoing, Trustee may assign this Agreement in whole or in part, and any of
its rights and obligations hereunder, to a subsidiary or affiliate of Trustee
without consent of the Sponsor. All provisions in this Agreement shall extend to
and be binding upon the parties hereto and their respective successors and
permitted assigns.
 
Section 17.  Force Majeure.
 
No party shall be deemed in default of this Agreement to the extent that any
delay or failure in performance of its obligation(s) results, without its fault
or negligence, from any cause beyond its reasonable control, such as acts of
God, acts of civil or military authority, acts of terrorism, whether actual or
threatened, quarantines, embargoes, epidemics, war, riots, insurrections, fires,
explosions, earthquakes, floods, unusually severe weather conditions, power
outages or strikes. This clause shall not excuse any of the parties to the
Agreement from any liability which results from failure to have in place
reasonable disaster recovery and safeguarding plans adequate for protection of
all data each of the parties to the Agreement are responsible for maintaining
for the Plan.
 
Section 18.  Confidentiality; Safeguarding of Data.
 
(a) Confidential Information.  In connection with this Agreement, each of the
parties has disclosed and may continue to disclose to the other party
information that relates to the disclosing party’s business operations,
financial condition, employees, former employees, eligible dependents and
beneficiaries of such employees and former employees, customers, business
associates, products, services or technical knowledge. Except as otherwise
specifically agreed in writing by the parties, Trustee and Sponsor each agree
that from and after the Effective Date (i) all information communicated to it
before or after the Effective Date by the other and identified as confidential
or proprietary, (ii) all information identified as confidential or proprietary
to which it has access in connection with the services, whether such access was
before or after the Effective Date, (iii) all information communicated to it
that reasonably should have been understood by the receiving party to be
proprietary and confidential to the disclosing party including without
limitation
 
Confidential Information


16



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
technical, trade secret or business information, financial information, business
or marketing strategies or plans, product development or customer information,
and (iv) the terms and conditions of this Agreement (collectively, the
“Confidential Information”) will be used only in accordance with this Agreement.
 
(b) Ownership of Information/Safeguarding Information.  Each party’s
Confidential Information will remain the property of that party except as
otherwise expressly provided in this Agreement. Each party will use at least the
same degree of care to safeguard and to prevent disclosing to third parties the
Confidential Information of the other as it employs to avoid unauthorized
disclosure or publication of its own information (or information of its
customers) of a similar nature, and in any event, no less than reasonable care.
Each party may use and disclose relevant aspects of the other party’s
Confidential Information to its employees, affiliates, subcontractors and agents
to the extent such disclosure is reasonably necessary for the performance of its
obligations under this Agreement or the enforcement of its rights under this
Agreement; provided, however, that the disclosing party shall ensure that such
parties agree to be bound by confidentiality provisions at least as restrictive
as those set forth in this Section 18; and provided further, however, that in no
event shall Sponsor disclose such Confidential Information to direct competitors
of the Trustee. Each party will be responsible for any improper disclosure of
Confidential Information by such party’s employees, affiliates, subcontractors
or agents. Neither party will (i) make any use or copies of the Confidential
Information of the other except as contemplated by this Agreement, or (ii) sell,
assign, lease or otherwise commercially exploit the Confidential Information (or
any derivative works thereof) of the other party. Neither party will withhold
the Confidential Information of the other party (including in the case of the
Sponsor, the Personal Data) or refuse for any reason (including due to the other
party’s actual or alleged breach of this Agreement) to promptly return to the
other party its Confidential Information (including copies thereof) if requested
to do so.
 
(c) Return of Information.  Upon expiration or any termination of this Agreement
and completion of a party’s obligations under this Agreement, each party will
return or destroy, as the owner may direct, all documentation in any medium that
contains or refers to the other party’s Confidential Information; however, each
party may retain copies of Confidential Information of the other party solely to
the extent required for compliance with applicable professional standards and
applicable law.
 
(d) Exceptions to Confidential Treatment.  Sections 18(a), (b) and (c) shall not
apply to any particular information that either party can demonstrate (i) was,
at the time of disclosure to it (a) already known to the receiving party (and
not subject to a pre-existing confidentiality agreement) or (b) publicly known;
(ii) after disclosure to it, becomes publicly known through no fault of the
receiving party; (iii) was received after disclosure to it from a third party
who did not indicate that the information was to be treated as confidential in
connection with the disclosure or (iv) was independently developed by the
receiving party without use of the Confidential Information of the disclosing
party. In addition, a party will not be considered to have breached its
obligations under this Section 18 for disclosing Confidential Information of the
other party to the extent required to satisfy any valid subpoena, court order,
litigation or regulatory request, or any other legal requirement of a competent
governmental authority, provided that following receipt of any such request, or
making a determination that disclosure is legally required, and to the extent
that it may legally do so, such party advises the other party prior to making
such disclosure in order that the other party may object to such disclosure,
take action to ensure confidential
 
treatment of the Confidential Information, or take such other action as it
considers appropriate to protect the Confidential Information. In addition,
Trustee will not be considered to have breached its obligations under this
Section 18 for using or disclosing Confidential Information to the extent
Trustee or an affiliate of the Trustee is specifically authorized by an
individual to use that individual’s personal information (including plan-related
and account-related information applicable to that individual) in connection
with any other Trustee products or services.
 
Confidential Information


17



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
 
(e) No Duty to Disclose.  Nothing contained in this Section 18 will be construed
as obligating a party to disclose its Confidential Information to the other
party, or as granting to or conferring on a party, expressly or impliedly, any
rights or license to the Confidential Information of the other party provided
that Trustee shall be excused from its obligations to perform hereunder to the
extent Sponsor fails to provide any such information as is reasonably necessary
for Trustee to perform the services and otherwise meet its obligations
hereunder.
 
(f) Personal Data.  In order to fulfill its obligations under this Agreement,
Trustee may receive in connection with this Agreement or the services provided
hereunder personal data, including compensation, benefits, tax, marital/family
status and other similar information about participants (“Personal Data”).
Trustee acknowledges that it is receiving Personal Data only in connection with
the performance of the services and Trustee will not use or disclose Personal
Data without the permission of the Sponsor for any purpose other than as
permitted in this Agreement and in fulfilling its obligations under this
Agreement, unless disclosure is required or permitted under this Agreement or by
applicable law. With respect to Personal Data it receives under this Agreement,
Trustee agrees to (i) safeguard Personal Data in accordance with its privacy
policy, and (ii) exercise at least the same standard of care in safeguarding
such Personal Data that it uses to protect the personal data of its own
employees. Nothing in this Agreement shall affect in any way other product or
service arrangements entered into separately by Trustee or its affiliates and
the Sponsor and/or participants.
 
(g) Foreign Data Protection Laws.  Sponsor is responsible for any and all
activities necessary to ensure compliance with applicable laws regarding data
protection outside of the United States and for ensuring that the transfer of
Personal Data to Trustee is in compliance with such laws. Sponsor will not
transfer any Personal Data to Trustee unless Sponsor has satisfied such laws,
such as through the use of consents. Trustee will be entitled to presume that,
unless notified to the contrary by Sponsor, activities necessary to ensure
compliance with such laws have been satisfied by Sponsor with respect to all
Personal Data furnished to Trustee hereunder. Trustee will have no obligation to
process any Personal Data if Trustee is on notice that compliance with such laws
has not been met.
 
Section 19.  General.
 
(a) Performance by Trustee, its Agents or Affiliates.
 
The Sponsor acknowledges and authorizes that the services to be provided under
this Agreement shall be provided by the Trustee, its agents or affiliates, and
that certain of such services may be provided pursuant to one or more other
contractual agreements or relationships.
 
(b) Entire Agreement.
 
This Agreement, together with the Schedules referenced herein, contains all of
the terms agreed upon between the parties with respect to the subject matter
hereof. This Agreement supersedes any and all other agreements, written or oral,
made by the parties with respect to the services.
 
(c) Waiver.
 
No waiver by either party of any failure or refusal to comply with an obligation
hereunder shall be deemed a waiver of any other obligation hereunder or
subsequent failure or refusal to comply with any other obligation hereunder.
 
(d) Successors and Assigns.
 
Confidential Information


18



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
The stipulations in this Agreement shall inure to the benefit of, and shall
bind, the successors and assigns of the respective parties.
 
(e) Partial Invalidity.
 
If any term or provision of this Agreement or the application thereof to any
person or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.
 
(f) Section Headings.
 
The headings of the various sections and subsections of this Agreement have been
inserted only for the purposes of convenience and are not part of this Agreement
and shall not be deemed in any manner to modify, explain, expand or restrict any
of the provisions of this Agreement.
 
(g) Communications.
 
In the event that the Sponsor retains any responsibility for delivering
Participant communications to some or all Participants and beneficiaries, the
Sponsor agrees to furnish the communications to such Participants in a timely
manner as determined under applicable law.
 
The provisions of this Agreement shall apply to all information provided and all
Participant communications prepared and delivered by the Sponsor or the Trustee
during the implementation period prior to the execution date of this Agreement
and throughout the term set forth in this Agreement.
 
(h) Survival.
 
Trustee’s and Sponsor’s respective obligations under this Agreement, which by
their nature would continue beyond the termination of this Agreement, including
but not limited to those contained in Sections titled Inspection and Audit,
Indemnification, Confidentiality; Safeguarding of Data, shall survive any
termination of the Agreement.
 
Section 20.  Authorization To Make Available Fidelity Personal Guidance
Offerings.
 
Notwithstanding any provision of the Agreement to the contrary, Sponsor hereby
authorizes Trustee, Fidelity Employer Services Company LLC, Fidelity Brokerage
Services LLC, and other affiliates of the Trustee, throughout the term of this
Agreement and any extensions thereto, to provide and/or offer personal and/or
workplace services, programs, and products (collectively, “Personal Guidance
Offerings”) to any and all Persons with respect to whom the Trustee receives any
information hereunder, including Personal Guidance Offerings unrelated to
retirement or employment, and the Trustee may use for such purpose any
information received hereunder or otherwise related to the Plan or Sponsor. Such
information shall be treated in accordance with Fidelity Investments’ privacy
policy. Any information collected by the Trustee in the course of providing
Personal Guidance Offerings may be retained and used by the Trustee, Fidelity
Employer Services Company LLC, Fidelity Brokerage Services LLC, or affiliates of
the Trustee after the termination of this Agreement. Persons who request that
the Trustee discontinue communications related to Personal Guidance Offerings
other than workplace-related offerings shall be permitted to do so in accordance
with industry rules and practices and through various means that may be specific
by communication medium. Trustee agrees to defend, indemnify and hold harmless
the Sponsor against any Losses, brought against the Sponsor by any individual
who is contacted by the Trustee or any of its affiliates pursuant to the
Sponsor’s authorizations in
 
 
Confidential Information


19



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
Section 20 where such claims or Losses allege that actions taken by Trustee or
its affiliates in the marketing, sale or servicing of any product were
(i) negligent, fraudulent, misleading, or inaccurate, (ii) in violation of
applicable law, or (iii) in breach of the terms of any agreement(s) entered into
between such individual and Trustee (or its affiliate) with respect to such
products. Sponsor shall be solely responsible for ensuring that its
authorizations in Section 20 comply with all laws, policies and contracts to
which the Sponsor is subject.
 
Section 21.  Situs of Trust Assets.
 
The Sponsor and the Trustee agree that no assets of the Trust shall be located
or transferred outside of the United States.
 
Section 22.  Governing Law.
 
(a) Massachusetts Law Controls.
 
This Agreement is being made in the Commonwealth of Massachusetts, and the Trust
shall be administered as a Massachusetts trust. The validity, construction,
effect, and administration of this Agreement shall be governed by and
interpreted in accordance with the laws of the Commonwealth of Massachusetts.
 
(b) Trust Agreement Controls.
 
The Trustee is not a party to the Plan, and in the event of any conflict between
the provisions of the Plan and the provisions of this Agreement, the provisions
of this Agreement shall control.
 
 
Confidential Information


20



--------------------------------------------------------------------------------



TABLE OF CONTENTS



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the day and year first above written. By
signing below, the undersigned represent that they are authorized to execute
this Agreement on behalf of the respective parties. Each party may rely without
duty of inquiry on the foregoing representation.
 
BRUSH ENGINEERED MATERIALS INC.
 

  By: 
    


Authorized Signatory
Name:     
Title:
Date:
 
FIDELITY MANAGEMENT TRUST COMPANY
 

  By: 
    


FMTC Authorized Signatory
Name:     
Date:
 
 
Confidential Information


21